DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both the inlet and stator in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: HLHP 300, and HLHP 400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Specification
The disclosure is objected to because of the following informalities: spelling error on page 6 line 4, “ddesireable”.  Appropriate correction is required.
The abstract of the disclosure is objected to because line 2 contains an error, the comma between “having” and “an evaporator” is improper. The proper punctuation would be either a colon or nothing at all. The abstract is further objected to as referring to purported merits with the recitation of “without compromising maintenance-free, long life operation of a conventional loop heat pipe.” Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1 contains an error on line 6, the comma between “having” and “an evaporator” is improper. The proper punctuation would be either a colon or nothing at all. 
Claim 2 states that “the one or more magnetically levitating pumps are two or more pumps…” which improperly uses an intransitive verb. This instance of “are” should be replaced with comprises, or includes, or the like. 
Claim 2 refers to “two or more pumps” while other claims consistently refer to “magnetically levitating pumps.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification states that the addition of a maglev pump does not compromise the maintenance-free, long life operation of a conventional loop heat pipe, citing the maglev pump’s lack of mechanical bearings, case penetrations, and seals. However, the addition of any mechanical component to a system inherently adds more failure modes; and in the case of a maglev pump, the primary failure modes are shifted away from the mechanical components to the electrical components – not eliminated entirely. Applicant’s disclosure does not provide sufficient direction or proof of the existence of a working example to allow one of ordinary skill in the art to make or use the invention as claimed. Furthermore, the disclosed maglev pump uses an active magnetic bearing where the stator acts on an embedded permanent magnet to float the impeller. In the event of a power loss one of the pumps, the affected pump’s impeller would no . 
Claims 2 and 3 are rejected as being dependent upon rejected claim 1, and therefore have the same errors.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claim 1, the limitation of “improved heat transport capacity and system stability” are references to a quantity that is variable, since the performance characteristics of the conventional loop heat pipe to which the invention is being compared are not disclosed. Additionally, the claim does not state that a conventional loop heat pipe is what this limitation is being compared to. 
maintenance-free, long life operation” in claim 2 is a relative term which renders the claim indefinite. The term “maintenance-free, long life operation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2 and 3 are rejected as being dependent upon an indefinite claim.
Re: Claim 2, the limitation “additional pressure, variable operating regimes, and improved reliability through redundancy” is not paired with a basis of comparison. The comparison could be referring to systems with a single maglev pump, or to conventional loop heat pipes, or to something else.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cullimore (US 5,103,897), and further in view of Hugon (US 2008/0217483).
Re: Claim 1, Cullimore discloses a hybrid capillary and mechanically pumped loop heat pipe (HLHP) (col 3 ln 14 – 18, fig. 1) comprising:
a fluid loop (fig. 1) having, an evaporator (30, fig. 1) thermally coupled to a heat load (col 4 ln 39, thermal loads are placed on the evaporator), a condenser (40, fig. 1) thermally coupled to a heat sink (col 4 ln 25 – 26), a reservoir (60, fig. 1), and one or more pumps (20, fig. 1) configured to pump fluid through the loop (col 4 ln 34 – 35, pump is in the liquid line). 
Cullimore fails to disclose one or more magnetically levitating pumps. However Hugon teaches a thermal control system (fig. 2) comprising one or more magnetically levitating pumps (¶20, a compressor is a pump). 
Therefore, in view of Hugon’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the hybrid pumped loop heat pipe of Cullimore with the one or more magnetically levitating pumps as taught by Hugon. Such would provide the benefit of low vibration, no needed lubrication, low friction, low power consumption, low bulk, and long life (see ¶43).
Cullimore as modified by Hugon further discloses thereby improving heat transport capacity and system stability without compromising maintenance-free, long life operation of a conventional loop heat pipe (since Cullimore as modified by Hugon meet the structural limitations of the claim they are considered to meet the claimed function; see MPEP 2114).
Re: Claim 2, Cullimore as modified by Hugon to include magnetically levitating pumps further discloses the one or more magnetically levitating pumps (Cullimore fig. 1, 20) are two or more pumps fluidly connected in series (Cullimore col 8 ln 62 – 65, two pumps may be used and connected in series). 

Re: Claim 3, Cullimore as modified by Hugon discloses a processor (Cullimore fig. 1, controller 5) configured to selectively operate the one or more magnetically levitating pumps (Cullimore col 8 ln 44 – 47) to minimize dynamic oscillations in mass flowrate through the loop (Cullimore col 6 ln 51 – 55). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            

/TAVIA SULLENS/            Primary Examiner, Art Unit 3763